DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group II (Claims 41, 42, 78 and 168-184) in the reply filed on 09/27/2022 is acknowledged.  Claims 41, 42, 78 and 168-184 were examined on their merits.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 171, 176, 177 and 184 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 171, 176 and 184 recite the limitation "the scaffold".  There is insufficient antecedent basis for this limitation in the claims.

Claim 177 recites the limitations "the second cell sample" and “the detector”.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 41, 42, 78, 168-171, 173-175 and 177-183 are rejected under 35 U.S.C. § 103 as being unpatentable over Li et al. (2016), in view of Shin et al. (2011) and Chow et al. (2016), as evidenced by Farahat et al. (2012),. 

Li et al. teaches a cell migration assay comprising; applying a cancer cell sample to a first channel of a 3D microfluidic device, the device comprising a PDMS substrate and a cavity filled with an extracellular matrix/scaffold (collagen gel) (Pg. 281, Fig. 1A), configured to 3D culture a cell sample and having a second and third channel parallel to the first channel, 
wherein no external fluid flow is allowed through the first channel after applying the cell sample (Pg. 280 Column 2, Lines 7-15 and Pg. 281, Fig. 1A); and providing a second and third microchannel containing liquid media (Pg. 280, Column 2, Lines 11-12 and Pg. 281, Fig. 1A), and reading on Claim 41.

The teachings of Li et al. were discussed above.

Li et al. does not teach a method wherein fluid is flowed through the second channel using a fluid pump for at least 21 days, such that that the first channel is subjected to indirect interstitial pressure from the flowing liquid in the second channel;
or a method comprising separating a portion of the cell sample from the extracellular matrix; enzymatically dissociating the cell sample into an invasive portion and a non-invasive portion; identifying one or more phenotypes of one or more of the invasive portion; and identifying one or more phenotypes of one or more of the non-invasive portion, as required by Claim 41;

Shin et al. teaches a method of cell invasion analysis wherein cancer cells are immobilized in a 3D gel matrix (Pg. 3881, Column 2, Lines 30-49) and culturing the cells for 1-14 days (Pg. 3882, Column 1, Lines 18-20).

Chow et al. teaches a method wherein cancer cells are cultured in a 3D matrix, separating a portion of the cell sample from the 3D matrix (Pg. 1607, Column 1, Lines 11-15), 
enzymatically dissociating the cell sample from the 3D matrix (Pg. 1607, Column 1, Lines 26-30) and identifying a protein phenotype of invasive cells (control siRNA) and non-invasive (siGα13) (Pg. 1610, Fig. 3A-B).

While the references listed above do not specifically teach the limitation that the cancer cells are cultured for at least about 21 days, one of ordinary skill in the art would recognize that the time of culturing is a result-effective, optimizable variable in that the time of culturing produces more cells and/or allows time for migration/invasion thereof in the 3D matrix.  For example, Shin et al. teaches that cancer cells in a 3D matrix may be cultured from 1-14 days and allowed to migrate through the 3D ECM matrix.  This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal and which would be inclusive or cover the at least about 21 culturing days instantly claimed.  Absent any teaching of criticality by the Applicant concerning the culturing time, it would be prima facie obvious that one of ordinary skill in the art would recognize this limitation as an optimizable variable which can be met as a matter of routine optimization (see MPEP § 2144.05 (II)(B).






It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Li et al. and Shin et al. of performing a 3D culture of cancer cells for 21 days with the culturing of cancer cells in a 3D matrix and analyzing isolated invasive and non-invasive cells for a protein phenotype, as taught by Chow et al. because this is no more than the use of a known technique (analysis of 3D cultured cancer cells phenotype) to improve a similar method (migration assay of 3D cultured cancer cells) in the same way (determining what protein phenotype is correlated with invasiveness and non-invasiveness).  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because this would provide the practicing artisan with a protein phenotype which corresponds to a migration/invasion of a 3D matrix.  There would have been a reasonable expectation of success in making this modification because at least Li et al. and Chow et al. are drawn to the same field of endeavor, that is, the 3D culture of cancer cells in an extracellular matrix to analyze migration/invasion characteristics.

With regard to Claim 41, it would be inherent in the device and method of Li et al. that in the device hydrostatic pressure in the input ports of the second and third microchannels was managed to allow directional flow of cells along the length of the device coupled with interstitial flow that biases the cells against the gel region (as evidenced by Farahat et al., Pg. 3, Figs. 1A and C), 
and wherein pressures were managed so as to create a slow interstitial flow through the gel (first channel) (as evidenced by Farahat et al., Pg. 5, Lines 35-42 and Pg. 3, Fig. 1C).

With regard to the limitation of Claim 41, it would be inherent in the method and device of Lin et al. that “fluid is flowed through the second channel using a fluid pump…, such that that the first channel is subjected to indirect interstitial pressure from the flowing liquid in the second channel”, as evidenced by Farahat et al. whom taught flowing liquid media though secondary microchannels adjacent to a first channel filled with a 3D matrix, which would therefore create an indirect interstitial pressure on the 3D gel as claimed.

With regard to Claim 42, Chow et al. teaches identifying a protein phenotype of invasive cells (control siRNA) and non-invasive (siGα13) (Pg. 1610, Fig. 3A-B).

With regard to Claim 78, which requires a second cell sample being applied to a first channel of a second apparatus, the second apparatus including a second substrate defining a second cavity and a second scaffold disposed within a second cavity, wherein the second substrate and the second scaffold collectively define a second set of channels including the first channel and a second channel parallel to the first channel;
prohibiting external fluid flow through the second channel after applying the cell sample to the first channel;

 and flowing the fluid through the second channel using the fluid pump for at least about 21 days such that the first channel is subject to indirect interstitial pressure from the flowing fluid through the second channel;
the Examiner notes that this is duplicative of the method of Claim 41, which was made obvious by Li et al. above.  The mere duplication of the 3D microfluidic device, cell sample and method of Li et al. to provide a second 3D microfluidic device, cell sample and method is a duplication of parts which has no patentable significance absent a new or unexpected result.  See the MPEP at 2144.04, VI, B.

With regard to Claim 168, it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the 3D microfluidic culture device of Li et al. as evidenced by Farahat et al. to flow the media though the second microchannel in a closed loop because this is no more than the selection from a finite number of ways of passing a liquid through a channel, either in a closed loop or an open loop.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to maintain fluid flow in the second channel.  There would have been a reasonable expectation of success in making this modification because there are only two ways of passaging fluid though a channel.


With regard to Claims 169 and 178, Li et al. teaches wherein the first and second channel and first and third channel have a center-to-center distance of 0.9 mm (reading on the claimed about 1mm, 250 µm + 650 µm = 900 µm, see Li et al., Pg. 281, Fig. 1A).

With regard to Claim 170, Li et al. teaches a 3D microfluidic device having PDMS posts to interface between (anchor) the PDMS substrate and the extracellular matrix (inherently evidenced by Farahat et al., Pg. 3, Figs. 1A, B).

With regard to Claim 171, Li et al. teaches a 3D microfluidic device enclosed and sealed from the external environment (see Li et al., Pg. 281, Fig. 1A).

With regard to Claim 173, Li et al. teaches wherein the cancer cells are prostate cancer cells/PC3 (Pg. 281, Fig. 1D).

With regard to Claim 174, it would be inherent in the method and device of Li et al. would flow through the second channel using a perfusion pump at 1 µL/min (as evidenced by Farahat et al., Pg. 7, Lines 19-23 and Pg. 4, Fig. 2A).





With regard to Claim 175, it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the 3D microfluidic culture device of Li et al. as evidenced by Farahat et al. to flow the media though the second microchannel continuously because this is no more than the selection from a finite number of ways of passing a liquid through a channel, either continuously or intermittently.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to circulate fluid in the second channel.  There would have been a reasonable expectation of success in making this modification because there are only two ways of passaging fluid though a channel.

With regard to Claim 177, Li et al. further teaches receiving signal data (images) of 3D cultured cancer cells from a detector (fluorescence microscope) every 15 minutes for 18 hours (Pg. 280, Column 2, Lines 18-23), generating sample data from the images
and identifying a phenotype (migration speed) from the sample data (Pg. 280, Column 2, Lines 24-32).






With regard to Claim 177, it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the 3D microfluidic culture device and method of Li et al. as evidenced by Farahat et al. and duplicate thereof to receive signal data corresponding to the second cell sample at a set of predetermined time intervals, generating second cell sample data from a detector and identifying one or more phenotypes of the second cell sample from the second cell sample data because Li et al. already teaches receiving signal data (images) of 3D cultured first sample of cancer cells from a detector (fluorescence microscope) every 15 minutes for 18 hours (Pg. 280, Column 2, Lines 18-23), generating sample data from the images and identifying a phenotype (migration speed) from the sample data (Pg. 280, Column 2, Lines 24-32) and the application thereof of the method to a second cell sample such as the duplicate would have been obvious.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to collect and analyze data from both the first and second cell samples.  There would have been a reasonable expectation of success in making this modification because Li et al. already teaches performing the method for a first cell sample. 

With regard to Claim 179, it would be inherent in the method and device of Li et al. that the third channel (low concentration) has a liquid flow for a set of predetermined time periods, 0-6 hours (as evidenced by Farahat et al. Pg. 4, Fig. 2A-C and Pg. 5, Fig. 3). 

With regard to Claim 180, it would be inherent in the method and device of Li et al. that the fluid flowing through the second channel (high concentration) is different from the fluid flowing in the third channel (low concentration) (as evidenced by Farahat et al. Pg. 4, Fig. 2).

With regard to Claim 181, it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the 3D microfluidic culture device of Li et al. as evidenced by Farahat et al. to prohibit flow through the third channel after applying the cell sample to the first channel because this would create the interstitial flow/pressure/concentration gradient from high to low created by the second microchannel across the first microchannel and into the third microchannel.  This is evidenced by Farahat et al. at Pg. 3, Figs. 1A and C and Pg. 4, Figs. 2A and C.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification on order to create an interstitial flow/pressure/concentration gradient from high to low from the second microchannel across the first microchannel and into the third microchannel.  There would have been a reasonable expectation of success in making this modification because Li et al. as evidenced by Farahat et al. already creates an interstitial flow/pressure/concentration gradient in a three microchannel system by manipulation of the flow therein.


With regard to Claims 182 and 183, it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the 3D microfluidic culture device of Li et al. as evidenced by Farahat et al. to flow the media though the second and third microchannels in either the same or opposite directions because this is no more than the selection from a finite number of ways of passing a liquid through a set of channels.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to circulate fluid in the second and third channels.  There would have been a reasonable expectation of success in making this modification because there are only three ways of passaging fluid though a set of channels.

Claim 172 is rejected under 35 U.S.C. § 103 as being unpatentable over Li et al. (2016), Shin et al. (2011) and Chow et al. (2016), as evidenced by Farahat et al. (2012), and further in view of Zheng et al. (2010).

The teachings of Li et al., Farahat et al., Shin et al. and Chow et al. were discussed above.

None of the above references taught prohibiting formation of air bubbles through the second channel by holding the air bubbles in a fluid source upstream of the second channel, as required by Claim 172.

Zheng et al. teaches a microfluidic cell culture device for long-term cell culture (up to 10 days) (Pg. 2906, Abstract), which prohibits formation of air bubbles upstream of a microchannel by holding/trapping the air bubbles in a bubble trap (Pg. 2907, Figs. 1A and C) and wherein undesired bubble accumulation in microfluidic channels changes the microenvironment of adherent cells and leads to damage and death of cells (Pg. 2906, Abstract).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Li et al., Farahat et al., Shin et al. and Chow et al. of culturing cancer cells in a microfluidic device to use a bubble trap in the microchannels as taught by Zheng et al. because this is no more than the application of a known method to a known method/device ready for improvement to yield predictable results.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to prevent accumulation of bubbles in the microchannel which could have adverse effects on any cells therein.  There would have been a reasonable expectation of success in making this modification because both Li et al. and Zhang et al. are drawn to the same field of endeavor, that is, methods and devices for the microfluidic culture of cells.

Claims 176 and 184 are rejected under 35 U.S.C. § 103 as being unpatentable over Li et al. (2016), Shin et al. (2011) and Chow et al. (2016), as evidenced by Farahat et al. (2012), and further in view of Vickerman et al. (2008).
The teachings of Li et al., Farahat et al., Shin et al. and Chow et al. were discussed above.

None of the above references taught wherein a portion of the scaffold (ECM matrix) between the first channel and the second or third channel has a pressure of between about 0 Pa and about 200 Pa, as required by Claims 176 and 184.

Vickerman et al. teaches a 3D cell culture in a microfluidic device wherein cells were subjected to interstitial flow through the 3D scaffold and a pressure differential of 50 Pa was imposed across the gel by varying the different in height of culture media in reservoir columns (Pg. 1472, Column 1, Lines 8-35).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Li et al., Farahat et al., Shin et al. and Chow et al. of culturing cancer cells in a microfluidic device to impose a pressure differential of 50 Pa across a portion of the gel subjected to interstitial flow as taught by Vickerman et al. because this is no more than the application of a known method to a known method/device ready for improvement to yield predictable results.  
Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because Vickerman et al. teaches a suitable pressure for imposing on a 3D cell culture by interstitial flow.  


There would have been a reasonable expectation of success in making this modification because both Li et al. and Vickerman et al. are drawn to the same field of endeavor, that is, methods and devices for the microfluidic culture of cells under interstitial pressure.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        10/12/2022